DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-23-2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 12-23-2021 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 1, 3-11, 13-21, and 23 are amended.
Claims 1, 3-11, 13-21, and 23 are pending and rejected as explained below.

Response to Arguments
Applicant's arguments filed 12-23-2021 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the instant amendments to the claims, wherein the amendments have altered the scope of the claims and the rejections have been updated accordingly.  



Regarding the Applicant’s arguments on pages 14-16 directed towards 112(a) rejections, the Examiner notes that there appears to be mathematical inconsistencies related to the “throttle/brake position change amounts”. Per the example given by the Examiner in the 112(a) rejections, there appears to be defective aspects in the cost functions used to control the vehicle. The Applicant’s arguments and changes to the claims are acknowledged, however, the primary issues of the 112(a) rejections lie in the current specification itself. The 112(a) rejections are maintained until further clarification of the apparent issues present in the current specification can be fully addressed.

Regarding the Applicant’s arguments directed towards the 103 rejections on pages 19-20, the Examiner notes that Gutmann teaches controlling the throttle and brakes of the vehicle as seen in para.[0046]. Although Gutmann does not explicitly disclose controlling the throttle/brakes with respect to a maximum throttle or brake value, the Examiner asserts that the throttle or brake of any conceivable vehicle is inherently operated with respect to its maximum throttle or brake values. Furthermore, the prior art Shattuck was used to teach this well-known concept. 

Regarding the Applicant’s arguments directed towards the 103 rejections on page 20, the Examiner notes that Gutmann anticipates controlling the “change amounts” of the throttle and brakes of the vehicle as seen in para.[0046], “so, computing device 110 may cause the vehicle to accelerate ( e.g., by increasing fuel or other energy provided to the engine by acceleration system 162), decelerate (e.g., by decreasing the fuel supplied to the engine or by applying brakes by deceleration system 160), change”, emphasis added. The Examiner asserts that the only way to control the throttle or brake in a vehicle is by changing the “amount” that the throttle or brake operated. 

Regarding the Applicant’s arguments directed towards the 103 rejections on pages 20-21, the Examiner notes that it appears that claim 2 has been cancelled. Furthermore, the Examiner notes that Gutmann anticipates controlling the “change amounts” of the throttle and brakes of the vehicle as seen in para.[0046]. The Examiner asserts that the only way to control the throttle or brake in a vehicle is by changing the “amount” that the throttle or brake operated. The rejection explicitly states that this concept was well-known in the art at the time of the invention, “However, it was well-known in the art at the time of the invention that throttle and brake inputs are controlled with respect to an operation amount (such as, but not limited to, a percentage) with respect to the maximum possible throttle and brake positions, wherein a greater amount or percentage of a maximum throttle value corresponds to a greater speed and a greater percentage of a maximum brake value corresponds to a decrease in speed, as seen in para.[0018-0019] of Shattuck”. 
Therefore, it appears that the combination of Gutmann, Shattuck and Filev anticipates the claims as recited.

The Applicant’s remaining arguments appear to be directed towards the instant amendments of the claims, wherein the amendments have altered the scope of the claims and the rejections have been updated accordingly. Please see the official reasoning below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 13-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 11, and 21 the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to control an autonomous vehicle with respect to the “throttle or brake position change amount candidates”, wherein the “throttle or brake position change amount candidates” include a candidate of a change amount of a throttle or brake position in percentage of a respective maximum throttle or brake value.
The original disclosure as filed does not provide any algorithms/processes that demonstrate the details of the throttle/brake position change amount candidate being used to perform autonomous control of the vehicle. Specifically, e.g., whether the selected “throttle/brake rate candidate” is used only once or is used as a rate, e.g., a position amount over time, such as millimeters per second. 
For example, the original disclosure as filed states in para.[0047]:
A speed control position change amount refers to a change amount of a speed control position (e.g.,
throttle or brake position or percentage). For example, if a throttle position is changed from 35% to 50%, the throttle rate will be an increment of 15%”, para.[0047] of the original disclosure as filed. 
	However, an increment of “15%” is a static value that is not a “rate”. Furthermore, Fig. 5 shows that a Throttle Rate Candidate 501 that equals “30” has the lowest Total Cost 507. Therefore, para.[0047] and Fig. 5 further confuse the issues of the “throttle/brake rate candidates”. In particular, Fig. 5 shows that the “Cost based on difference between next target and current throttle position” 502 indicates that a difference between the target throttle position and the current throttle position is a value of “50”. Therefore, if the “Throttle Rate Candidate” of “30” is selected based on the lowest total cost, this is not enough of a position change to accommodate the difference between the target throttle position and the current throttle position which is a value of “50”, wherein 50 is greater than 30. Furthermore, the instant disclosure as filed does not appear to resolve the issue of whether the “Throttle Rate Candidate” of “30” is applied based on the current throttle position or a 0% throttle position. Based on the above, the instant disclosure as filed does not provide sufficient written description required to perform autonomous vehicle control using the “Throttle Rate Candidate”. 
Claims 1, 11, and 21 define the invention in functional language by specifying a desired result, such as controlling an autonomous vehicle using a selected throttle or brake control position change amount candidate. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the original disclosure as filed does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.

	Any claims dependent upon claims 1, 11, and 21 are rejected for similar reasons as set forth in the rejection above. 

Claims 1, 3-11, 13-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1, 11, and 21 the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to control an autonomous vehicle with respect to the “throttle or brake position change amount candidates”, wherein the “throttle or brake position change amount candidates” include a candidate of a change amount of a throttle or brake position in percentage of a respective maximum throttle or brake value.
The original disclosure as filed does not provide any algorithms/processes that demonstrate the detail of the throttle/brake rate candidate being used to perform autonomous control of the vehicle. Specifically, e.g, whether the selected “throttle/brake position change amount candidate” is used only once or is used as a rate, e.g a position amount over time, such as millimeters per second. 
For example, the original disclosure as filed states in para.[0047]:
	“A speed control position change amount refers to a change amount of a speed control position (e.g.,
throttle or brake position or percentage). For example, if a throttle position is changed from 35% to 50%, the throttle rate will be an increment of 15%”, para.[0047] of the original disclosure as filed. 
	However, an increment of “15%” is a static value that is not a “rate”. Furthermore, Fig. 5 shows that a Throttle Rate Candidate 501 that equals “30” has the lowest Total Cost 507. Therefore, para.[0047] and Fig. 5 further confuse the issues of the “throttle/brake rate candidates”. In particular, Fig. 5 shows that the “Cost based on difference between next target and current throttle position” 502 indicates that a difference between the target throttle position and the current throttle position is a value of “50”. Therefore, if the “Throttle Rate Candidate” of “30” is selected based on the lowest total cost, this is not enough of a position change to accommodate the difference between the target throttle position and the current throttle position which is a value of “50”, wherein 50 is greater than 30. Furthermore, the original disclosure as filed does not appear to resolve the issue of whether the “Throttle Rate Candidate” of “30” is applied based on the current throttle position or a 0% throttle position. Based on the above issues, the original disclosure as filed does not sufficiently demonstrate how the “Throttle Rate Candidate” is used to perform autonomous vehicle control. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards autonomous vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform autonomous vehicle control. The state of the prior art is continuously evolving, wherein the evolution in autonomous vehicle control systems is directed towards improvements in driving comfort and safety. The level of predictability is low as the continuous implementation and advancement in the field of autonomous vehicle control continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to autonomous vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known autonomous vehicle control system in a specific manner. The original disclosure as filed merely recites an unconventional end result of generating a throttle/braking change amount without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the original disclosure as filed is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the original disclosure as filed required for one of ordinary skill in the art to calculating and use the throttle/brake position change amounts as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the original disclosure as filed.
With regards to the existence of working examples, working examples of the missing steps and information directed towards calculating and using the throttle/brake position change amounts have 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the original disclosure as filed does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the original disclosure as filed that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
	Any claims dependent upon claims 1, 11, and 21 are rejected for similar reasons as set forth in the rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 8, 11, 13, 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann (US Publication No. 2016/0035223) in view of Shattuck (US Publication No. 2013/0304340) and Filev (US Publication No. 2017/0253241).
Regarding claims 1, 11, and 21, Gutmann teaches per claim 1 a computer-implemented method for determining a speed control position change amount for operating an autonomous vehicle (see at least para.[0007], Gutmann teaches one or more processors. Also, see at least para.[0023], Gutmann teaches autonomous vehicle control), 
per claim 11, a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (see at least para.[0007], Gutmann teaches one or more processors. Also, see at least para.[0023], Gutmann teaches autonomous vehicle control), 
per claim 21, a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (see at least para.[0007], Gutmann teaches a processor, a storage medium (i.e memory), and computer executable instructions. Also, see at least para.[0023], Gutmann teaches autonomous vehicle control), 
the above method and operations comprising/including: 
determining a plurality of speed control position change amount candidates (see at least para.[0046], Gutmann teaches controlling the acceleration and deceleration of the vehicle, which anticipates changing the operation amount of the vehicle throttle and/or brakes. Also, see at least  for a speed control command (see at least para.[0059], Gutmann teaches controlling the speed of the vehicle using the determined speed profiles) of operating an autonomous vehicle, the plurality of speed control position change amount candidates including a plurality of throttle or brake position change amount candidates (see at least para.[0046], Gutmann teaches controlling the vehicle speed by controlling the amount of fuel supplied to the engine, which anticipates controlling the vehicle’s throttle to accelerate the vehicle, and decelerating the vehicle by braking), 
each throttle or brake position change amount candidate including a candidate of a change amount of a throttle or brake position (see at least para.[0059], Gutmann teaches determining a required speed, acceleration, and/or deceleration using a speed profile. Also, see at least para.[0038] and [0046], Gutmann teaches controlling the speed of the vehicle using the acceleration and braking systems of the vehicle, which anticipates changing the position of the gas/brake pedals and/or the positions of the throttle and brake pads to achieve the target speed); 
for each of the speed control position change amount candidates including the throttle or brake position change amount candidates, calculating a plurality of individual costs for the throttle or brake position change amount candidate by applying a plurality of cost functions, each cost function corresponding to one of a plurality of cost categories (see at least para.[0023] and [0060], Gutmann a plurality of speed profiles for controlling the autonomous vehicle, wherein individual costs are calculated using a plurality of cost functions for a plurality of categories),
 wherein calculating an individual cost for the throttle or brake position change amount candidate comprises calculating a first individual cost (see at least para.[0060], Gutmann teaches using individual cost functions to select the lowest total cost function) based on using a first cost function (see at least para.[0060], Gutmann teaches using individual cost functions to select the lowest total cost function. Also, see at least para.[0055], Gutmann teaches monitoring the current speed and the target ,
and calculating a total cost for the throttle or brake position change amount candidate based on the individual costs produced by the cost functions (see at least para.[0023] and [0060], Gutmann a plurality of speed profiles for controlling the autonomous vehicle, wherein individual costs are calculated using a plurality of cost functions, and a final total cost is calculated); 
selecting one of the speed control position change amount candidates having a lowest total cost as a target speed control position change amount (see at least para.[0023] and [0060], Gutmann teaches selecting the lowest total cost to control the vehicle); 
and generating a speed control command based on the selected speed control position change amount candidate for a subsequent command cycle (see at least para.[0059], Gutmann teaches iteratively calculating the speed control of the vehicle periodically, wherein any currently calculated speed profile is performed for any subsequent command “cycle” in the future) to control a speed of the autonomous vehicle (see at least para.[0004] and [0046], Gutmann teaches autonomously controlling the speed of the vehicle. Also, see at least para.[0023] and [0060], Gutmann teaches selecting the speed profile with the lowest total cost to control the vehicle)
and controlling the throttle or brake (see at least para.[0059], Gutmann teaches controlling the acceleration or deceleration of the vehicle. Also, see at least para.[0046], Gutmann teaches controlling the vehicle speed by controlling the amount of fuel supplied to the engine, which anticipates controlling the vehicle’s throttle to accelerate the vehicle, and decelerating the vehicle by braking) of the autonomous vehicle to drive autonomously according to the speed control command based on the selected speed control position change amount candidate (see at least para.[0060], Gutmann teaches controlling the autonomous vehicle based on the selected speed profile) for the subsequent command cycle (see at least para.[0059], Gutmann teaches iteratively calculating the speed control of the vehicle periodically, wherein any currently calculated speed profile is performed for any subsequent command “cycle” in the future).
Gutmann does not expressly indicate a difference between a target throttle or brake position in percentage of the respective maximum throttle or brake value and a current throttle or brake position in percentage of the respective maximum throttle or brake value of the autonomous vehicle using a first cost function
However, it was well-known in the art at the time of the invention that throttle and brake inputs are controlled with respect to an operation amount (such as, but not limited to, a percentage) with respect to the maximum possible throttle and brake positions, wherein a greater amount or percentage of a maximum throttle value corresponds to a greater speed and a greater percentage of a maximum brake value corresponds to a decrease in speed, as seen in para.[0018-0019] of Shattuck. 
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gutmann with the teachings of Shattuck to use a percentage of a respective maximum throttle or brake value in order to effectively control the speed of the vehicle since the percentage of the throttle and brake control corresponds to a relative speed of the vehicle, as recognized by Shattuck in at least para.[0018-0019]. 
Furthermore, the combination of Gutmann and Shattuck does not expressly indicate a difference between a target throttle or brake position and a current throttle or brake position of the of the autonomous vehicle. However, Gutmann teaches adjusting the speed of the vehicle based on environmental conditions as seen in para.[0046] of Gutmann, and controlling the speed of the vehicle based on various cost functions, such as, but not limited to a road speed limit as seen in para.[0023] and 
Furthermore, Fliev teaches calculating an individual cost for the throttle or brake position change amount candidate comprises calculating a first individual cost based on a difference between a target throttle or brake position (see at least para.[0035-0037], Filev teaches calculating an individual cost based on the difference between the current velocity and the target velocity. Also, see at least para.[0029-0030], Filev teaches the positions of the accelerator and braking inputs are directly associated with the velocity of the vehicle, which anticipates that the target velocity corresponds to target accelerator/brake inputs. Also, see at least para.[0033], Filev teaches throttle controllers) 
and a current throttle or brake position of the autonomous vehicle using a first cost function (see at least para.[0029-0030], Filev teaches the positions of the accelerator and braking inputs are directly associated with the velocity of the vehicle, which anticipates that the current velocity corresponds to current accelerator/brake inputs).
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gutmann in view of Shattuck with the teachings of Filev to calculate a cost based on a difference between a target throttle or brake position and a current throttle or brake position in order to minimize a cost function and optimize autonomous control of a vehicle, as recognized by Filev in at least para.[0035]. 

Regarding claims 3, 13, and 23, Gutmann in view of Shattuck does not expressly indicate assigning the first individual cost as the difference between the target speed control position and the current speed control position minus the speed control position change amount candidate if the speed control position change amount candidate is less than the difference; 
or assigning the first individual cost as a predetermined value if the speed control position change amount candidate is greater than or equal to the difference.
However, Filev teaches calculating the difference between the target speed control position and the current speed control position (see at least para.[0035-0037], Filev teaches calculating an individual cost based on the difference between the current velocity and the target velocity. Also, see at least para.[0029-0030], Filev teaches the positions of the accelerator and braking inputs are directly associated with the velocity of the vehicle, which anticipates that the target velocity corresponds to target accelerator/brake inputs. Also, see at least para.[0033], Filev teaches throttle controllers).
Therefore, since Gutmann teaches determining a cost based on various parameters of a vehicle as seen in para.[0023] and [0060] of Gutmann, the combination of Gutmann in view of Shattuck and Filev anticipates assigning the first individual cost as the difference between the target speed control position and the current speed control position minus the speed control position change amount candidate if the speed control position change amount candidate is less than the difference in a situation where a larger difference between a target speed and a current speed indicates a less desirable state, wherein the cost of a first cost function will generate a value that reflects the state of a specific constraint, and a lower value indicates a more desirable state and a higher value indicates a less desirable state, as seen in para.[0060] of Gutmann.
Furthermore, the combination of Gutmann in view of Shattuck and Filev anticipates assigning the first individual cost as a predetermined value if the speed control position change amount candidate is greater than or equal to the difference in a situation where the current speed and target speed are the same, or zero, and therefore represents a desirable state, wherein the cost of the first 
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gutmann in view of Shattuck with the teachings of Filev to calculate a cost based on a difference between a target throttle or brake position and a current throttle or brake position in order to minimize a cost function and optimize autonomous control of a vehicle, as recognized by Filev in at least para.[0035]. 

Regarding claims 8 and 18, Gutmann anticipates calculating an individual cost for the speed control position change amount candidate comprises calculating a fourth individual cost based on the speed control position change amount candidate as a target speed control position change amount using a fourth cost function (see at least para.[0023] and [0060], Gutmann teaches controlling the speed of the vehicle with respect to a plurality of cost functions, which anticipates using at least a fourth cost function, wherein Guttman teaches calculating an individual cost based on the speed limit of the road).

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann (US Publication No. 2016/0035223) in view of Shattuck (US Publication No. 2013/0304340) and Filev (US Publication No. 2017/0253241), as applied to claims 1 and 11 above, and further in view of Okuda (US Publication No. 2007/0255477).
Regarding claims 4 and 14, Gutmann teaches calculating an individual cost for the speed control position change amount candidate comprises calculating a second individual cost based on a second cost function (see at least para.[0023], [0046], and [0060], Gutmann teaches controlling the acceleration and deceleration of the vehicle. Also, see at least para.[0023] and [0060], Gutmann teaches .
Guttman in view of Shattuck and Filev does not expressly indicate difference between a previous target speed and an actual speed of the autonomous vehicle for a previous command cycle.
However, Okuda teaches calculating a difference between a previous target speed and an actual speed of the autonomous vehicle for a previous command cycle (see at least para.[0061], Okuda teaches calculating a difference between a previous target speed and an actual speed of the autonomous vehicle).
Okuda does not expressly indicate using a “second cost function”, however, Gutmann teaches using various parameters to determine a cost in at least para.[0023] and [0060], which anticipates individual “cost functions”, including, but not limited to, a “second cost function” in order to determine a cost. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the cost function taught by Gutmann in view of Shattuck and Filev with the teachings of Okuda to use a second cost function with respect to calculating a difference between a previous target speed and an actual speed of the autonomous vehicle in order to facilitate safe control of an autonomous vehicle, as recognized by Okuda in at least para.[0061].

Regarding claim 5 and 15, Gutmann in view of Shattuck and Filev does not expressly indicate the second individual cost is calculated based on a difference between the speed control position change amount candidate and a highest speed control position change amount candidate in view of the difference between the previous target speed and the actual speed of the autonomous vehicle.
difference between the previous target speed and the actual speed of the autonomous vehicle (see at least para.[0061], Okuda teaches calculating a difference between a previous target speed and an actual speed of the autonomous vehicle).
Therefore, since Gutmann teaches determining a cost based on various parameters of a vehicle as seen in para.[0023] and [0060] of Gutmann, the combination of Gutmann in view of Okuda anticipates the second individual cost is calculated based on a difference between the speed control position change amount candidate and a highest speed control position change amount candidate in view of the difference between the previous target speed and the actual speed of the autonomous vehicle in a situation where the cost of the second cost function will generate a value that reflects the state of a  specific constraint, wherein a lower values indicates a more desirable state, as seen in para.[0060] of Gutmann. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the cost function taught by Gutmann in view of Shattuck and Filev with the teachings of Okuda to use a second cost function with respect to calculating a difference between a previous target speed and an actual speed of the autonomous vehicle in order to facilitate safe control of an autonomous vehicle, as recognized by Okuda in at least para.[0061].

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann (US Publication No. 2016/0035223) in view of Shattuck (US Publication No. 2013/0304340) and Filev (US Publication No. 2017/0253241), as applied to claims 1 and 11 above, and further in view of Yuzawa (US Publication No. 2011/0160978).
Regarding claims 6 and 16, Gutmann teaches calculating an individual cost for the speed control position change amount candidate comprises calculating a third individual cost based on a third cost function (see at least para.[0023], [0046], and [0060], Gutmann teaches controlling the .
Gutmann in view of Shattuck and Filev does not expressly indicate current vehicle speed of the autonomous vehicle in view of the speed control position change amount candidate as a target speed control position change amount. 
However, Yuzawa teaches calculating a current vehicle speed of the autonomous vehicle in view of the speed control position change amount candidate as a target speed control position change amount (see at least para.[0009], Yuzawa teaches determining the difference between an actual vehicle speed and a speed limit, wherein the speed limit anticipates the recited target speed control position change amount). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the cost function taught by Gutmann in view of Shattuck and Filev with the teachings of Yuzawa to use a third cost function with respect to calculating a current vehicle speed of the autonomous vehicle in view of the speed control position change amount candidate as a target speed control position change amount in order to facilitate driver comfort during control of an autonomous vehicle, as recognized by Yuzawa in at least para.[0004-0007].

Regarding claims 7 and 17, Gutman does not expressly indicate assigning the third individual cost as a difference between the current vehicle speed and the speed control position change amount candidate, if the speed control position change amount candidate is greater than or equal to the current vehicle speed; and assigning the third individual cost as a predetermined value, if the speed control position change amount candidate is less than the current vehicle speed.
a current vehicle speed of the autonomous vehicle in view of the speed control position change amount candidate as a target speed control position change amount (see at least para.[0009], Yuzawa teaches determining the difference between an actual vehicle speed and a speed limit, wherein the speed limit anticipates the recited target speed control position change amount). 
Therefore, since Gutmann teaches determining a cost based on various parameters of a vehicle as seen in para.[0023] and [0060] of Gutmann, the combination of Gutmann in view of Yuzawa anticipates assigning the third individual cost as a difference between the current vehicle speed and the speed control position change amount candidate, if the speed control position change amount candidate is greater than or equal to the current vehicle speed in a situation where a larger difference between a target speed and a current speed indicates a less desirable state, wherein the cost of the third cost function will generate a value that reflects the state of a specific constraint, and a lower value indicates a more desirable state and a higher value indicates a less desirable state, as seen in para.[0060] of Gutmann.
Furthermore, the combination of Gutmann in view of Yuzawa anticipates assigning the third individual cost as a predetermined value, if the speed control position change amount candidate is less than the current vehicle speed in a situation where the cost of the third cost function will generate a value that reflects the state of a specific constraint, wherein a lower values indicates a more desirable state, as seen in para.[0060] of Gutmann. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the cost function taught by Gutmann in view of Shattuck and Filev with the teachings of Yuzawa to use a third cost function with respect to calculating a current vehicle speed of the autonomous vehicle in view of the speed control position change amount candidate as a target  in order to facilitate driver comfort during control of an autonomous vehicle, as recognized by Yuzawa in at least para.[0004-0007].

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann (US Publication No. 2016/0035223) in view of Shattuck (US Publication No. 2013/0304340) and Filev (US Publication No. 2017/0253241), as applied to claims 1 and 11 above, and further in view of Lee (US Publication No. 2013/0060413). 
Regarding claims 9 and 19, Gutmann teaches calculating an individual cost for the speed control position change amount candidate comprises calculating a fifth individual cost (see at least para.[0036], [0038-0039], and [0046], Gutmann teaches controlling the steering of the vehicle. Also, see at least para.[0023] and [0060], Gutmann teaches ). 
Gutmann does not expressly indicate calculating a current steering position of the autonomous vehicle in view of the speed control position change amount candidate. However, see at least para.[0036], [0038-0039], and [0046], Gutmann teaches controlling the steering of the vehicle. Also, see at least para.[0023] and [0060], Gutmann teaches selecting a speed profile with respect to the road speed limit and the curvature of the road, wherein one of ordinary skill in the art would recognize that a steering position is associated with controlling the vehicle along a curvature of the road.
Furthermore, Lee teaches calculating a cost based on a current steering position of the autonomous vehicle in view of the speed control position change amount candidate (see at least para.[0023], Lee teaches controlling a vehicle with respect to determining the steering angle of a vehicle with respect to the vehicle speed. Also, see at least para.[0018], Lee teaches performing the vehicle control with respect to safety, which anticipates a “cost” related to safety, wherein a higher risk corresponds to a higher “cost”). 


Regarding claims 10 and 20, Guttmann does not expressly indicate assigning the fifth individual cost as a difference between the steering position and the speed control position change amount candidate, if the speed control position change amount candidate is greater than or equal to the steering position; and assigning the fifth individual cost as a predetermined value, if the speed control position change amount candidate is less than the steering position.
However, Lee teaches calculating a cost based on a current steering position of the autonomous vehicle in view of the speed control position change amount candidate (see at least para.[0023], Lee teaches controlling a vehicle with respect to determining the steering angle of a vehicle with respect to the vehicle speed. Also, see at least para.[0018], Lee teaches performing the vehicle control with respect to safety, which anticipates a “cost” related to safety, wherein a higher risk corresponds to a higher “cost”)
Therefore, since Gutmann teaches determining a cost based on various parameters of a vehicle as seen in para.[0023] and [0060] of Gutmann, the combination of Gutmann in view of Lee anticipates assigning the fifth individual cost as a difference between the steering position and the speed control position change amount candidate, if the speed control position change amount candidate is greater than or equal to the steering position in a situation where a larger difference between a target speed and a steering position indicates a less desirable state, wherein the cost of the fifth cost function will 
Furthermore, the combination of Gutmann in view of Lee anticipates and assigning the fifth individual cost as a predetermined value, if the speed control position change amount candidate is less than the steering position in a situation where the cost of the fifth cost function will generate a value that reflects the state of a specific constraint, wherein a lower values indicates a more desirable state, as seen in para.[0060] of Gutmann. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the cost function taught by Gutmann in view of Shattuck and Filev with the teachings of Lee to use a fifth cost function with respect to steering position and the speed control position change amount candidate in order to facilitate safe driving control of an autonomous vehicle, as recognized by Lee in at least para.[0018].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665